               Case 7:19-cv-00669-LSC Document 42 Filed 08/13/19 Page 1 of 4                                                    FILED
                                                                                                                       2019 Aug-13 AM 10:46
                                                                                                                       U.S. DISTRICT COURT
                                                                                                                           N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

Derrick James                                               ]
Williamson, Jr.,                                            ]
                                                            ]
          Plaintiff,                                        ]
                                                            ]                    Civil Action No.:
v.                                                          ]                     7:19-cv-669-LSC
                                                            ]
Alabama Department of                                       ]
Mental Health and                                           ]
Mental Retardation, et                                      ]
al.,

          Defendants.



                                                         NOTICE
     This order contains specific mandatory time limits governing all future proceedings in this action. Parties and
     counsel are expected to abide by these limits and the court will not modify the limits except for good cause.



                               SCHEDULING ORDER (New Rules)

      This order is entered under Fed. R. Civ. P. 16(b) based on the parties report of
planning meeting.

          1.       Pleadings. No causes of action may be added by plaintiff after 1/1/2020.
                   No defenses or claims may be added by defendant after 1/1/2020.

          2.       Parties. No parties may be added by plaintiff after 1/1/2020. No parties
                   may be added by defendant after 1/1/2020.

          3.       Mediation: The Court will enter a mediation order on 5/7/2020, unless
                   the parties notify the Court in advance that mediation will not be helpful.
                   A short email to the court's courtroom deputy
             Case 7:19-cv-00669-LSC Document 42 Filed 08/13/19 Page 2 of 4




                 (shawn_murray@alnd.uscourts.gov) is all that is necessary to prevent
                 entry of the mediation order.

        4.       Dispositive Motions: All potentially dispositive motions must be filed by
                 9/15/2020.

        5.       Expert Testimony: Unless modified by order of the court, the
                 disclosures of expert witnesses -- including a complete report under Fed.
                 R. Civ. P. 26(a)(2)(B) from any specially retained or employed expert --
                 are due.
                 From plaintiff:            4/24/2020.
                 From defendant:            6/1/2020.


                                                      NOTICE
   This standard order has recently been changed to include a requirement that the parties submit a joint status
   report at the close of discovery.



        6.       Discovery limitations and cutoffs:
                 (a) Unless modified by order of the court:

Depositions:              Max. 10 by plaintiff; Max. 10 by defendant
                          Maximum of 6 hours per deposition

Interrogatories:          Max. 30 by plaintiff, answer in 30 days
                          Max. 30 by defendant, answer in 30 days

Req. to Admit:            Max. 30 by plaintiff, answer in 30 days
                          Max. 30 by defendant, answer in 30 days

Doc. Requests:            Max. 30 by plaintiff, answer in 30 days
                          Max. 30 by defendant, answer in 30 days

                 (b)      Unless modified by court order for good cause shown:

Supplementation: Supplementation of disclosures and discovery
                 under Fed. R. Civ. P. 26(e) due by 7/7/2020.
           Case 7:19-cv-00669-LSC Document 42 Filed 08/13/19 Page 3 of 4




Deadline:             All discovery must be commenced in time to be completed by
                      8/7/2020.

      7.       JOINT STATUS REPORT:
               Deadline: 8/21/2020.

       On or before the close of discovery, the parties shall submit a JOINT STATUS
REPORT including: (a) A narrative statement of the case, which briefly summarizes
the case without using "color" words or argument; (b) the undisputed material facts
for which there is no reasonable basis for disagreement, set out in separately numbered
paragraphs; (c) each plaintiff's claims, including each legal theory relied upon and the
factual allegations he/she expects to prove in support of each legal theory; (d) for each
claim against him, each defendant's legal theory, including the factual allegations
he/she expects prove in support of each such legal theory.
       The joint status report will be used in any subsequent summary judgment
proceedings and shall be incorporated, in substantially unchanged form, in the final
pretrial order. In setting out claims and defenses, vague, conclusory and general
claims and allegations are not acceptable. In other words, no weasel wording. By this
stage of the proceedings the parties are expected to know what the claims and defenses
are and must state precisely the issues expected to be tried. Each claim or defense
must be set out in separately numbered paragraph, appropriately labeled. Think
common law pleading. Under each claim or defense, the party shall list any citations
to the major cases, statutes, etc. that support the legal theory.

      8.       Additional conference(s): to be scheduled on or after 12/16/2020.

      9.       Final lists:   Final lists of trial witnesses, exhibits, and objections
                              under Fed. R. Civ. P. 26(a)(3) must be served and filed:

               Witnesses:           plaintiff by 30 days before trial
                                    defendant by 30 days before trial

               Exhibits:            plaintiff by 30 days before trial
                                    defendant by 30 days before trial

Objections are to be filed within 14 days after receipt of above list(s).

      10.      Jury Trial: set for 2/16/2021 to be held in Tuscaloosa, AL.
  Case 7:19-cv-00669-LSC Document 42 Filed 08/13/19 Page 4 of 4




                    Estimated trial time by parties is 7-8 days.

       Marking of Exhibits: Each party that anticipates offering as
       substantive evidence as many as six (6) or more exhibits shall premark
       its exhibits in advance of trial, using exhibit labels and lists available
       from the Clerk of Court. By the time of trial, a copy of the exhibit list
       shall be served and filed, with the exhibits being made available for
       inspection by opposing counsel; the presentation of evidence at trial
       will not ordinarily be interrupted for opposing counsel to examine a
       document that has been so marked and made available for inspection.


Done this 13th day of August, 2019.




                                        L. Scott Coogler
                                  United States District Judge
                                                                    173538
